IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. 324-03


DAWN KURETSCH STEWART, Appellant

v.

THE STATE OF TEXAS, Appellee




ON DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
BEXAR COUNTY


Womack, J., filed a concurring opinion, in which Johnson, J., joined.


	I join the opinion of the Court. I write only to emphasize that, because of the peculiar
procedural posture of this appeal, that opinion does not resolve the problem that faces trial
courts: whether to admit breath-test results without extrapolation evidence. This appeal
presents only half of the problem, relevancy. As Judge Price's opinion, post, points out, there
are serious issues about the other half, weighing the relevancy value against possibly unfair
prejudicial effect.
En banc.
Delivered February 18, 2004.
Publish.